EXHIBIT 10.26

EXHIBIT A

FEE SCHEDULE

AMENDED AND RESTATED as of January 1, 2013

This Amended and Restated Exhibit A is effective as of January 1, 2013, and is
attached to and made a part of the Investment Management Agreement between
Stateco Financial Services, Inc. (“Stateco”) and American Compensation Insurance
Company and Bloomington Compensation Insurance Company effective October 1,
2010.

Agreement

Except as amended or modified by mutual agreement of the parties hereto, Stateco
shall be paid an investment management fee every quarter based on a percentage
of the average asset value of invested assets which average shall be calculated
by adding the market value of invested assets at the beginning of the quarter
and at the end of the quarter, dividing that sum by two.

The annual fee for fixed instruments including bonds (taxable and tax-free),
invested cash and preferred stock is 20 basis points or .002 times the average
asset value of that category of invested asset.

The annual fee for all common stock portfolios is 50 basis points or .005 times
the average asset value of that category of invested assets.

In addition, as respects the common stock portfolios, Stateco shall be entitled
to a performance bonus based on the performance of the common stock portfolios
determined in the following manner.

In the event the total return on any common stock portfolio exceeds for a
particular quarter the total return for the S&P 500 for the same quarter,
Stateco shall be paid an annual bonus of 10 basis points or .001 times the
portion of the average asset value of the particular portfolio which exceeds the
asset value of the same portfolio calculated based on the actual total
performance of the S&P 500 for the quarter in question.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

STATECO FINANCIAL SERVICES, INC. By:  

/s/ Robert P. Restrepo, Jr.

  President   AMERICAN COMPENSATION INSURANCE COMPANY By:  

/s/ Robert P. Restrepo, Jr.

  President   BLOOMINGTON COMPENSATION INSURANCE COMPANY By:  

/s/ Robert P. Restrepo, Jr.

  President

Agreemen/Investment Management-ACIC/BCIC Fee Schedule 1-1-13

 

2